Citation Nr: 1708012	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-09 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left ankle disorder, to include arthritis. 

2. Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD) and peptic ulcers. 

3. Entitlement to service connection for a skin disorder. 


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to March 1963. 
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter came before the Board in July 2016, at which time the Board remanded the case to afford the Veteran a hearing and the opportunity to obtain a representative.  In August 2016, the Veteran was provided with information about obtaining representation, including from a recognized service organization.  Although a Freedom of Information Act request was submitted by the University of Miami School of Law-Health Rights Clinic in October 2016, the Veteran has not formally appointed a new representative.  The Board finds that he has had sufficient notice and time to appoint a representative and no further action is necessary in this regard.  Additionally, the Veteran was scheduled for a videoconference hearing, to take place in January 2017, and failed to appear despite receiving several notices by mail.  The Board finds that no further action is necessary to comply with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As discussed below, however, the Board finds that another remand remains necessary to afford the Veteran an adequate medical opinion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a stomach disorder and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left ankle arthritis is not related to his in-service injury. 




CONCLUSION OF LAW

The criteria for service connection for left ankle arthritis have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established by presumption pursuant to 38 C.F.R. 
§ 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, arthritis is included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

Presumptive service connection may also be established for certain chronic diseases, including arthritis, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307. 

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Left Ankle Disorder

The Veteran contends that his current left ankle arthritis is related to the left ankle sprain he incurred in service.  

Although the Veteran injured his left ankle in service, the Board finds that he is not entitled to presumptive service connection for his left ankle arthritis.  The Veteran's service records show that he was diagnosed with a left ankle sprain in December 1962, but subsequent records are negative for further treatment or complaints.  In March 1963, the Veteran was medically discharged from service following a Medical Board determination that he was medically unfit.  Prior to his discharge, he was afforded a medical examination which did not show any abnormalities for his left ankle, including edema, clubbing, or cyanosis.  The Board thus finds that there were no chronic manifestations of left ankle arthritis in service. 

The Board further finds that the Veteran's left ankle arthritis did not manifest within one year of separation from service and there was no continuity of symptomatology after service.  Post-service medical records do not show treatment for or complaints of left ankle issues until VA treatment for minimal left ankle edema in April 2004.  In light of the medical and lay evidence, the Board finds that symptoms of left ankle arthritis were not chronic in service or continuous after service separation, and his left ankle arthritis did not manifest to a compensable degree within one year of service separation.  Thus, the Board finds that the Veteran is not entitled to presumptive service connection.

The Board further finds that the Veteran's left ankle arthritis is not directly related to service.  An orthopedic record from October 1984 shows treatment for back pain and associated leg pain related to a post-service work accident.  The medical report also included x-rays for the back and lower extremities.  While the examiner diagnosed the Veteran with arthritis of the spine, a history of herniated cervical and lumbar discs, and degenerative arthritis of the knees, there was no diagnosis for arthritis of the left ankle.  Subsequent medical records from the Federal Bureau of Prisons show numerous complaints of low back pain, neck pain, shoulder pain, and treatment for various illnesses from 1993 to 2003, but no complaints about or treatment for the left ankle.  The Veteran's medical records first document left ankle issues in April 2004, at which time a VA physician noted mild left ankle edema.  The Board finds the medical records probative in determining that service connection is not warranted for left ankle arthritis as there was no continuity of symptoms after service.  The Veteran received medical care for a variety of issues, including orthopedic issues, and if he was having chronic ankle issues, it is reasonable to expect he would have reported such during the treatment he received.  The fact that he did not weighs heavily against any claim he makes now that he has had continuous ankle symptoms since the service injury.  

Moreover, the Board relied heavily on the August 2010 VA examination.  The examiner noted the Veteran's left ankle sprain in service and concluded that the left ankle arthritis was less likely than not related to his in-service injury.  She theorized that the Veteran's medical records are negative for treatment for the left ankle and if the in-service injury was high impact, post-traumatic changes would have been documented by the x-ray results.  The Board found this evidence to be particularly probative and supported by the Veteran's medical history. 

The Board considered the Veteran's contentions that his left ankle arthritis is related to service.  Although the Veteran is competent to report an in-service injury as well as observable symptoms of a left ankle disorder, as a layperson, he is not competent to report that his current left ankle arthritis was caused by his in-service injury.   See Layno, 6 Vet. App. 465, 470.  That issue presents a complex medical question requiring the opinion of a medical professional.  See Jandreau, 492 F.3d 1372, 1377.  This is particularly true in light of the extensive period of time between the Veteran's in-service injury and manifestation of symptoms.  Thus, the Veteran's statement that his left ankle arthritis stems from service is not competent evidence.

In consideration of the totality of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's VA medical records, Federal Bureau of Prisons medical records, lay statements, and service treatment records.  As part of the remand below, updated VA treatment records will be obtained, to the extent they exist.  These records are not necessary to decide the ankle claim, however.  The Veteran has received only sporadic VA treatment (sometimes with years between visits), and he has not referenced receiving any VA treatment for the ankle in the past few years, nor has he ever suggested a VA medical professional has related his ankle issues to his military service.

The Veteran was also afforded a VA examination in August 2010 to assist in determining the etiology of his left ankle arthritis.  The examination was adequate because it was conducted by an appropriate medical professional, addressed the Veteran's in-service injury and contentions, and provided a sufficient rationale as to why the arthritis was not related to the in-service injury. 

Finally, all due process considerations have been met.  No new evidence was received following the July 2016 Board remand.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Service connection for left ankle arthritis is denied. 


REMAND

The Board finds that the August 2010 VA examination contained inadequate medical opinions for the claims of service connection for a stomach disorder and a skin disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA affords the Veteran an examination in a service connection claim, the examination must be adequate); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (noting that an adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  Accordingly, a remand is necessary to obtain adequate VA medical opinions for these claims.

Regarding the Veteran's stomach disorder claim, the examiner noted that the Veteran has diagnoses of stomach ulcers and hiatal hernias, and GERD.  She concluded that it was less likely than not that his stomach conditions were caused by service because "there is no documentation of stomach issues from 1962 until 2005 at Miami VA when ranitidine was prescribed."  On the contrary, the Veteran's medical records show a long history of stomach issues.  In October 1984, it was noted in an orthopedic examination that the Veteran had a history of peptic ulcers and hiatal hernias.  Additionally, records from the Federal Bureau of Prisons document persistent complaints of vomiting, nausea after eating, and other gastrointestinal issues from 1993 through 2002.  A remand is necessary for an adequate medical opinion that relies on an accurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).

Regarding the Veteran's skin disorder claim, the examiner concluded that a nexus opinion was not necessary because the Veteran did not have a current manifestation of a skin disorder.  The examiner also noted that the Veteran was treated for tinea in the 12 months prior to the examination.  While a skin disorder was not manifest during the examination, a skin disorder that existed during the period on appeal is a "current disability" for VA disability compensation purposes.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  A nexus opinion should have been issued and a remand is necessary for an adequate medical examination and opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate the Veteran's Miami VAMC treatment records from February 2011 to the present with the file.

2. Only AFTER obtaining updated VA treatment records, to the extent they exist, then forward the claims file to the VA examiner who conducted the August 2010 VA examination or to another medical provider if that examiner is no longer available.  An in-person examination is not necessary unless otherwise determined by the examiner.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  After review of the record, the examiner should provide answers to the following:

Is it at least as likely as not (50 percent or greater probability) that one or more of the Veteran's stomach disorders is related to service?  Please address the December 1962 service record that indicates treatment for an upset stomach and post-service medical records that show continuing treatment for stomach issues. 

3. Only AFTER obtaining updated VA treatment records, to the extent they exist, then schedule the Veteran for a VA skin examination to assess the current nature and etiology of his skin condition.  If the Veteran cannot or does not attend the examination, forward the claims file to the VA examiner who conducted the August 2010 VA examination or to another medical provider if that examiner is no longer available, for a medical opinion without examination.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  After review of the record, the examiner should provide answers to the following:

Is it at least as likely as not (50 percent or greater probability) that any skin disorder that manifested during the period on appeal (e.g., tinea or any other condition shown on examination) is related to service?  Please address the January 1963 service record that indicates treatment for itching and excoriation on the skin. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated. If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


